ORDER
On July 13, 2009, the Court definitely suspended petitioner from the practice of law for one (1) year, retroactive to April *22830, 2008, the date of his interim suspension.1 In the Matter of Brannon, 383 S.C. 374, 680 S.E.2d 776 (2009). Petitioner filed a Petition for Reinstatement and the matter was referred to the Committee on Character and Fitness (the Committee). The Committee has filed a Report and Recommendation recommending the Court reinstate petitioner subject to certain conditions. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed exceptions to the Committee’s Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the following conditions:
1) at least ten (10) days prior to his return to the practice of law, petitioner shall provide the Commission on Lawyer Conduct (the Commission) with documentation establishing malpractice insurance coverage;
2) within one (1) year of the date of this order, petitioner shall attend and complete the South Carolina Bar’s Advertising and Trust Account School and Legal Ethics and Practice Program School and provide the Commission with evidence of completion of the programs;
3) within one year of the date of this order, petitioner shall repay $11,000.00 to former client Lisa G. Lewis; and
4) within sixty (60) days of the date of this order, petitioner shall enter into a restitution agreement with the Commission agreeing to repay the Lawyers’ Fund for Client Protection $7,792.24 for claims paid on his behalf.
Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
/s/.Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
HEARN, J., not participating.

. In the Matter of Brannon, 377 S.C. 474, 661 S.E.2d 98 (2008).